Appeal unanimously dismissed, without costs. Memorandum: The appellant is not a party aggrieved as defined in section 288 of the Surrogate’s Court Act. The decision in Matter of Venblow (2 A D 2d 365) should not be extended beyond its precise factual situation. The proceeding is properly before the Surrogate, who has ample authority to determine the questions involved. There are many reasons, such as the preparation and filing of tax returns, why it might be advantageous to have this matter determined before the final accounting. (Appeal by respondent, Marine Trust Company, from an order of Erie Surrogate’s Court which determined that petitioner, Margaret L. Hartom, has standing to maintain the proceeding, and that the court has jurisdiction to construe a separation agreement.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.